Exhibit 10.7 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made, entered into and effective as of November, 2009 (the “Effective Date”), between Dalian Vastitude Media Group Co., Ltd, a limited liabilities corporation with its principal place of business located at No.68 Building, Renmin Road, Zhongshan District, Dalian City, Liaoning(the “Company”), and , an individual residing at (the “Executive”). WHEREAS, prior commencing to the Effective Date (the “Inception Date”), the Executive has been employed by, and has been performing executive services for, the Company; and WHEREAS, the Company and the Executive wish to memorialize the terms and conditions of the Executive’s employment by the Company in the position of Chairman & CEO; NOW, THEREFORE, in consideration of the covenants and promises contained herein, the Company and the Executive agree as follows: 1.Employment Period.The Company offers to employ the Executive, and the Executive agrees to be employed by Company, in accordance with the terms and subject to the conditions of this Agreement, commencing on the Effective Date and terminating on the third anniversary of the Effective Date (the “Scheduled Termination Date”), unless terminated in accordance with the provisions of paragraph 11 herein below, in which case the provisions of paragraph 11 shall control, provided however, that unless either party provides the other party with written notice of his or its intention not to renew this Agreement at least six (6) months prior to the Scheduled Termination Date, this Agreement shall automatically renew for an additional three-year period commencing on the day after the Scheduled Termination Date and terminating on the third anniversary of the day after the Scheduled Termination Date. The Executive affirms that no obligation exists between the Executive and any other entity which would prevent or impede the Executive’s immediate and full performance of every obligation of this Agreement. 2.Position and Duties.During the term of the Executive’s employment hereunder, the Executive shall continue to serve in, and assume duties and responsibilities consistent with, the position of Chairman & CEO, unless and until otherwise instructed by the Company.The Executive agrees to devote substantially all of his working time, skill, energy and best business efforts during the term of his employment with the Company, and the Executive shall not engage in activities outside the scope of his employment with the Company if such activities would detract from or interfere with his ability to fulfill his responsibilities and duties underthis Agreement or require substantial amounts of his time or of his services.Notwithstanding anything to the contrary contained herein, the Executive may hold officer and non-executive director positions (or the equivalent position) in or at other entities that are affiliated and not affiliated with the Company.The Company acknowledges that the Executive currently holds, and acknowledges the Executive’s right to continue to hold, such positions in such entities and to continue to fulfill his obligations in connection with holding such positions in such entities so long as it does not interfere with his ability to perform his duties and responsibilities hereunder. 1 3.No Conflicts.The Executive covenants and agrees that for so long as he is employed by the Company, he shall inform the Company of each and every business opportunity related to the business of the Company of which he becomes aware, and that he will not, directly or indirectly, exploit any such opportunity for his own account, nor will he render any services to any other person or business, acquire any interest of any type in any other business or engage in any activities that conflict with the Company’s best interests or which is in competition with the Company. 4.Hours of Work.The Executive’s normal days and hours of work shall coincide with the Company’s regular business hours.The nature of the Executive’s employment with the Company requires flexibility in the days and hours that the Executive must work, and may necessitate that the Executive work on other or additional days and hours. 5.Location.The locus of the Executive’s employment with the Company shall be the Company’s office located at Dalian. 6.Compensation. a. Base Salary.During the term of this Agreement, the Company shall pay, and the Executive agrees to accept, in consideration for the Executive’s services hereunder, pro rata monthly payments of the annual salary of RMB Yuan, less all applicable taxes and other appropriate deductions. b.Annual Bonus. During the term of this Agreement, the Executive shall be entitled to an annual bonus in an amount of % of annual salary for each calendar year (or pro-rata portion thereof in the case of a period of less than twelve (12) months), such bonus shall be approved by the Board based on the operation results of the Company. 7.Expenses.During the term of this Agreement, the Executive shall be entitled to payment or reimbursement of any reasonable expenses paid or incurred by him in connection with and related to the performance of his duties and responsibilities hereunder for the Company.All requests by the Executive for payment of reimbursement of such expenses shall be supported by appropriate invoices, vouchers, receipts or such other supporting documentation in such form and containing such information as the Company may from time to time require, evidencing that the Executive, in fact, incurred or paid said expenses. 2 8.
